give deference to the district court's factual findings if supported by
                substantial evidence and not clearly erroneous but review the court's
                application of the law to those facts de novo.   Lader V. Warden, 121 Nev.
682, 686, 120 P.3d 1164, 1166 (2005).
                               First, the State argues that the district court erred by
                determining that trial counsel was ineffective for failing to impeach the
                victims' father, Robert Neale, with his statements that he was sexual with
                the oldest victim 12 to 13 times. The State failed to demonstrate error.
                Respondent was charged with several counts of sexual assault of a minor
                under the age of 14 and lewdness with a minor under the age of 14
                committed against two victims, ages 4 and 6. Neale was also prosecuted
                for lewdness with a minor under the age of 14 committed against the older
                victim, pleaded guilty, and agreed to testify against respondent. Neale
                only testified regarding the one count he pleaded guilty to. Trial counsel,
                however, was provided with a copy of Neale's psychosexual examination
                which included statements that Neale had been sexual with the victim 12
                to 13 times. Trial counsel was also provided with a copy of a transcript
                with the oldest victim indicating that she had been sexual with her father
                on numerous occasions and that it was okay because he was her father.
                The district court concluded that trial counsel failed to use this
                information to impeach Neale at trial or to establish that Neale was the
                actual perpetrator in the crimes alleged by the victims. 1 The district court



                      1 0nly
                           the incident that Neale pleaded guilty to was used to impeach
                Neale at appellant's trial.



SUPREME COURT
       OF
    NEVADA
                                                        2
(0) 1947A < '
                  concluded that the failure to use this evidence was deficient and
                  prejudiced respondent, especially in conjunction with the other error
                  discussed below, and that there was a reasonable probability of a different
                  outcome at trial had trial counsel used this evidence. Substantial evidence
                  supports the decision of the district court, and we conclude that the
                  district court did not err in granting the petition on this ground. 2
                              Next, the State argues that the district court erred by
                  determining that trial counsel was ineffective for failing to retain an
                  expert to refute the findings of the sexual assault response nurse, Lily
                  Clarkson. Specifically, the State argues that respondent failed to
                  demonstrate that there was a prevailing professional norm to hire an
                  expert or that there was prejudice. The State failed to demonstrate error.
                  At the evidentiary hearing, counsel testified that he did not seek an
                  independent review of Clarkson's findings because he worked for the
                  contract public defender and was limited in funds to hire an expert. He
                  further testified that he was unaware of Widdis v. Second Judicial Dist.
                  Court, 114 Nev. 1224, 1228, 968 P.2d 1165, 1167 (1998), which allowed
                  payment of reasonable defense costs at public expense, and that he could
                  have sought funds through the court. At the evidentiary hearing,
                  respondent presented an expert that refuted Clarkson's findings that



                        2 The State also argues that the district court erred by determining
                  that trial counsel was ineffective for failing to use the plea agreement and
                  Neale's psychosexual evaluation to impeach Neale by demonstrating that
                  he had a motive lie. In light of our decision, we decline to consider this
                  claim.



SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A     •
                       there was any injury or scarring. The district court concluded that trial
                       counsel should have retained an expert because an objectively reasonable
                       lawyer would have attempted to impeach Clarkson since her testimony
                       was particularly compelling. Further, the district court concluded that
                       had trial counsel presented the expert's testimony and impeached Neale
                       with his statements and the statement of the victim, there was a
                       reasonable probability of different outcome at tria1. 3 Substantial evidence
                       supports the decision of the district court, and we conclude that the
                       district court did not err in granting the petition.
                                    Finally, the State argues that even if the district court was
                       correct in its determination that trial counsel was ineffective, it should not
                       have granted the petition as to count 4, the lewdness-with-a-minor count
                       that was perpetrated against the oldest victim. The State argues that the
                       district court's conclusion that Neale sexually assaulted the older victim
                       12 to 13 times and that Clarkson's physical findings were found to be
                       erroneous do not negate count 4. The State fails to demonstrate error.
                       The State appears to labor under the impression that the district court
                       concluded that Neale's statement regarding "being sexual" with the older
                       victim meant that he sexually assaulted the victim. Our review of the


                             3 We   note that the district court erroneously relied on a letter from
                       the State regarding a Dr. Wagoner who was apparently hired by the State
                       to review Clarkson's findings. The district court specifically found in its
                       order regarding exhibits filed on November 16, 2011, that the letter
                       constituted hearsay upon hearsay and was not testified about during the
                       hearing. Therefore, it was error for the district court to rely on this letter
                       in its findings of facts.



SUPREME COURT
        OF
     NEVADA


(0) 1947A     •   10
order does not demonstrate that the district court equated being sexual
with sexual assault. In fact, the district court in its order referred to the
"being sexual" as molestation and not sexual assault. As stated above, the
district court's decision to grant the petition was supported by substantial
evidence, and we
            ORDER the judgment of the district court AFFIRMED.




                                    Hardesty




                                                                    J.



cc: Hon. Jerome Polaha, District Judge
     Attorney General/Carson City
     Washoe County District Attorney
     Mary Lou Wilson
     Washoe District Court Clerk




                                       5